Title: To George Washington from Brigadier General Jedediah Huntington, 8 April 1780
From: Huntington, Jedediah
To: Washington, George


          
            Dear Sir,
            Springfield [N.J.] 8 April 1780
          
          I inclose a Letter from the Officer commanding at Elisabeth Town respecting Prisoners, should not the Commissary of Prisoners know from Head Quarters whether his Prisoners may have a Flag, before they arrive upon the Lines, as they will be able by staying a Day or two there to collect Intelligence of our Affairs. I am, dear Sir, with the greatest Respect—Your Excellencys most Obedt Servant
          
            J. Huntington
          
          
            P.S. I inclose a Letter from Dr Burnet about some Boats—I should think best to take the Boat of Kennedys.
          
        